NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

GARY LEE ROCHE, DOC #S40816,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-1747
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Manatee
County; Susan B. Maulucci, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.